         Case 3:16-md-02741-VC Document 4274 Filed 06/20/19 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 3:16-cv-525-VC

Date case was first filed in U.S. District Court: 02/01/2016

Date of judgment or order you are appealing: 02/26/2019, Docket 136 (see attached PTO 91)
Fee paid for appeal? (appeal fees are paid at the U.S.
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Edwin Hardeman




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
1473 South 4th Street



City: Louisville                              State: KY               Zip Code: 40208

Prisoner Inmate or A Number (if applicable):

Signature       /s/Jennifer A. Moore                                    Date 06/20/2019
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 3:16-md-02741-VC Document 4274 Filed 06/20/19 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Edwin Hardeman


Name(s) of counsel (if any):
Jennifer A. Moore, Moore Law Group, PLLC
Aimee H. Wagstaff, Andrus Wagstaff, PC


Address: 1473 S. 4th Street, Louisville, KY 40208
Telephone number(s): (502) 717-4080
Email(s): jennifer@moorelawgroup.com; aimee.wagstaff@andruswagstaff.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Monsanto Company


Name(s) of counsel (if any):
Brian L. Stekloff, Wilkinson Walsh + Eskovitz LLP;
Rakesh Kilaru, Wilkinson Walsh + Eskovitz LLP;
Tamarra Matthews Johnson, Wilkinson Walsh + Eskovitz LLP
Address: 2001 M St. NW, 10th Floor, Washington, D.C. 20036
Telephone number(s): 202-847-4030
Email(s): bstekloff@wilkinsonwalsh.com;
            rkilaru@wilkinsonwalsh.com;
            tmatthewsjohnson@wilkinsonwalsh.com

                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 3:16-md-02741-VC Document 4274 Filed 06/20/19 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
